IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

WISCONSIN WHEY PROTEIN,
Plaintiff,
Vv. ORDER REFERRING CASE
Case No.: 19-cv-770
BRIAN RUBINO,
MELISSA RUBINO, and
ULTIMATE NUTRITION,
Defendants.

 

The parties in this case having stipulated their consent to jurisdiction by a United States
Magistrate Judge,

IT IS ORDERED that this case be referred to Stephen L. Crocker, United States
Magistrate Judge, to conduct all proceedings and order the entry of judgment in accordance with
28 U.S.C. §636(c) and Fed. R. Civ .P. 73.

Entered this 3 ep day of December, 2019.

BY THE COURT:

(Gnd. PCA

JAMES D, PETERSON
District Judge

 

 
